Citation Nr: 1030641	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-29 039	)	DATE
	)
	)


THE ISSUE

Whether a June 19, 1981 decision, in which the Board of Veterans' 
Appeals (Board) determined that service discharge was a bar to 
entitlement to VA benefits, should be reversed or revised on the 
basis of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  National Association of County 
Veteran Service Officers


ATTORNEY FOR THE BOARD

J. Parker, Senior Counsel


INTRODUCTION

The moving party had active service from October 1966 to January 
1975, including in the Republic of Vietnam.

This matter is before the Board in response to a February 2003 
motion for revision of a June 19, 1981 decision, in which the 
Board determined that the moving party's discharge (based on 
desertion) barred entitlement to VA benefits.  The June 19, 1981 
Board decision was on appeal from a service connection claim (for 
psychiatric disorder of "nerves" and right ear hearing loss) 
that was received by VA on October 11, 1978. 

In June 2004, the Board denied the moving party's motion for 
revision of the June 19, 1981 decision.  The moving party then 
appealed the Board's June 2004 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 2006, 
in a Memorandum Decision, the Court vacated the Board's decision 
and remanded the motion to the Board for readjudication 
consistent with the Memorandum Decision.  In July 2007, the Board 
again denied the moving party's motion for revision of the June 
19, 1981 decision.  The moving party then appealed the Board's 
July 2007 decision to the Court.  In July 2007, in a Memorandum 
Decision, the Court vacated the Board's July 2007 decision and 
remanded the motion to the Board for readjudication consistent 
with the Memorandum Decision.

The Board notes that the moving party's separate claim for basic 
eligibility to VA benefits was reopened by the Board (June 2004) 
and a favorable finding that discharge was not a bar to VA 
benefits was granted by the Board (March 2009).  In implementing 
the March 2009 Board decision, in a September 2009 rating 
decision granting service connection for posttraumatic stress 
disorder (PTSD), bilateral hearing loss, and tinnitus, the RO 
assigned May 12, 2009 as the effective date for the grant of 
benefits (on the assumption that May 12, 2009 was the date of 
receipt of claims for service connection).  Because the benefit 
sought has been granted for the period from May 12, 2009, the 
Board's favorable ruling on the instant CUE motion only pertains 
to the remaining period from original service connection claim 
(for psychiatric disorder and right ear hearing loss) from 
October 11, 1978 to May 12, 2009.  

The Board notes that a notice of disagreement has been entered to 
the effective dates for service connection for PTSD and hearing 
loss assigned by the September 2009 rating decision that 
implemented the March 2009 Board decision.  Because the Board's 
favorable ruling on the instant CUE motion will reverse the June 
19, 1981 Board decision that the discharge was a bar to VA 
benefits (claimed in October 11, 1978), the May 12, 2009 
effective dates for the grant of service connection for PTSD and 
hearing loss, as well as the notice of disagreement to these 
effective dates, are rendered moot.  Instead, in implementing the 
Board's CUE motion, the RO will assign initial ratings for 
psychiatric disability and hearing loss for the period from 
October 11, 1978 to May 12, 2009.  See 38 C.F.R. § 20.1406 (2009) 
(Board decision that revises a prior Board decision for CUE has 
the same effect as if the decision had been made on the date of 
the prior decision).


FINDINGS OF FACT

1.  In a decision issued on June 19, 1981, the Board found that 
the moving party's discharge was based on finding of desertion, 
and concluded that this discharge barred entitlement to VA 
benefits.

2.  The June 1981 Board decision failed to recognize the legal 
distinction in the Uniform Code of Military Justice between an 
extended period of AWOL, which was not an absolute bar to VA 
benefits, and desertion, which was an absolute bar to VA 
benefits.  

3.  The Board in its June 1981 decision did not consider 
favorable evidence that tended to show that service discharge was 
not based on desertion and was under honorable conditions, the 
effect of which was that the June 1981 Board decision did not 
consider the correct facts. 

4.  The Board's June 1981 decision did not correctly apply the 
regulatory provisions then in effect at 38 C.F.R. § 3.102 (1980) 
and 38 C.F.R. § 3.103 (1980) that required the resolution of 
reasonable doubt in a claimant's favor.  

5.  The June 1981 Board decision erred in its legal conclusion 
that the moving party's discharge was based on desertion.

6.  But for the Board factual and legal errors in the June 1981 
decision, the outcome in the June 1981 Board decision would have 
been a grant of the appeal for service connection for a 
psychiatric disorder and hearing loss.


CONCLUSION OF LAW

The June 19, 1981 Board decision that the moving party's 
discharge barred his entitlement to VA benefits is clearly and 
unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 20.1406 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE Motion Legal Criteria

The United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to notify and duty to assist provisions of 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159 (2009) do not apply to motions for CUE in previous 
Board decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2003). 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior Board decision on the grounds of CUE.  
A motion in which review is requested based on CUE in a Board 
decision may be filed at any time after the underlying decision 
is rendered.  Review may be requested by the Board on its own 
motion or upon the request of a claimant.  38 U.S.C.A. § 7111; 38 
C.F.R. 
§ 20.1400.



In the implementing regulation at 38 C.F.R. § 20.1403(a), CUE is 
defined as:

a very specific and rare kind of error, of fact or law, 
that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

A motion for revision of a decision based on CUE must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or failure 
to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the requirement 
of the previous sentence.  Motions that fail to comply with the 
requirements of this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. § 
20.1404(b).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed or 
evaluated. 38 C.F.R. § 20.1403(d).  CUE also does not encompass 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

Prior decisions issued by the Court on the question of CUE in a 
RO rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The Court 
has also held that a finding that there was such error "must be 
based on the record and the law that existed at the time of the 
prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 
313-14 (1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the adjudication 
or a disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  The mere misinterpretation of 
facts also does not constitute CUE.  Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is 
a kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have been 
manifestly different but for the error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

CUE in June 1981 Board Decision

In this case, a June 19, 1981 Board decision determined that the 
character of discharge (based on finding of desertion) barred 
entitlement to VA benefits.  The June 1981 Board decision found 
that, because of the period of AWOL from October 10, 1969 until 
January 1975, the discharge (general discharge under honorable 
conditions) was by reason of desertion.  The Board found that, in 
June 1975, the moving party received a general discharge under 
honorable conditions, a discharge that the Army Discharge Review 
Board (ADRB) confirmed in October 1979.  The Board then concluded 
that such reason barred the moving party from receiving VA 
benefits.

The moving party in this case contends that the June 1981 Board 
decision, in which the Board determined that discharge barred 
entitlement to VA benefits, should be reversed or revised based 
on a finding of CUE.  The moving party alleges that, on June 19, 
1981, the Board was not privy to all facts that were then known 
and that, had all the facts been known, the facts would have 
established that the discharge was not based on desertion.  The 
moving party also alleges that the June 1981 Board decision 
failed to apply all pertinent law to the claim.  The moving party 
further alleges that the Board's errors in this regard were 
outcome determinative.

In this case, in written statements submitted, the moving party 
and his representative clearly and specifically allege errors of 
fact and law in the June 1981 Board decision, provide the factual 
and evidentiary basis for these allegations, and allege that, if 
the Board had not made these errors, the June 1981 Board decision 
would have granted VA disability compensation benefits.  The 
moving party's specific allegations of factual or legal error in 
the June 1981 Board decision include the following: (1) failure 
to consider and list evidence favorable to the moving party, 
which showed that he was discharged by reason of AWOL; (2) 
incorrectly relying on unsubstantiated opinions regarding the 
reason for discharge; (3) relying on an incomplete National 
Personnel Records Center (NPRC) opinion that the moving party was 
discharged as a deserter; (4) ignoring NPRC's second opinion that 
the moving party was dropped from the roles as a deserter; (5) 
applying the wrong legal test to the question of whether the 
moving party was discharged as a deserter; (6) failing to 
recognize the difference in military law between desertion and 
AWOL (as reflected in Finding of Fact #4 and Conclusion of Law); 
and (7) and misapplying VA law regarding the barring of VA 
benefits.  

After a review of the evidence of record at the time of the June 
1981 Board decision, the Board now finds that the June 1981 Board 
decision failed to consider and list evidence favorable to the 
moving party that tended to show that he was discharged by reason 
of AWOL, rather than desertion, and that his discharge was under 
honorable conditions.  The June 1981 Board decision focused on 
only one of two of NPRC's conflicting opinions in its decision 
and based its Finding of Fact #4 (that discharge was by reason of 
desertion) solely on the ADRB's report.  On the question of 
whether the extended absence was a desertion, there was evidence 
of record that was not addressed by the June 1981 Board decision.  
The evidence that was not listed or addressed by the June 1981 
Board decision included a January 31, 1975 Special Orders 
Extract, a January 30, 1975 memorandum from a Commanding Major 
General of the United States Army, the DD Form 214, an April 1980 
decision of the Army Discharge Review Board, August 1980 written 
comments from the National Personnel Records Center, and the RO's 
September 1980 Administrative Decision confirming receipt of a 
general discharge from service, which means the character of his 
discharge is "under honorable conditions."

At the time of the June 1981 Board decision, such favorable 
evidence in the claims file that was not considered conflicted 
with the NPRC and ADRB opinion and report that the Board did 
report and rely on.  The evidence not listed or considered 
included a National Crime Information Center entry for 
unauthorized absence reflects clearance by the U.S. Army, which 
nullified the status as a deserter; Brigadier General Young's 
1978 letter reflecting that the moving party was discharged to 
due more than 180 days of "AWOL"; and a January 31, 1975 
document with all references to desertion crossed out.  The June 
1981 Board decision does not show consideration of the January 
31, 1975 document signed by the moving party acknowledging 
recommendation for discharge due to AWOL (not desertion), and a 
1978 Army confirmation that the "discharge was based on 180 days 
or more consecutive AWOL."  

There is also no indication that NPRC or ADRB understood and 
reviewed such evidence before proffering an opinion and preparing 
its report.  While the fact that the June 1981 Board decision did 
not list evidence is not determinative of whether evidence of 
record was considered, the fact that the Board specifically 
mentioned certain unfavorable evidence in the June 1981 decision 
without listing other favorable evidence, in the context of its 
finding of desertion, upon which the outcome of the decision 
appears to rest, the Board now finds that all the evidence of 
record that was before the Board in June 1981 was not considered.  
As such evidence was not listed in the June 1981 Board decision, 
and the basis for the Board's finding that discharge was by 
reason of desertion was solely a 1979 ADRB report, the Board now 
finds that the failure to even consider favorable evidence 
reflects that the correct facts were not considered by the Board 
in June 1981. 

In its June 1981 decision, the Board cited the law and 
regulations explaining when a claimant is barred from receiving 
VA benefits, including when he is discharged for desertion.  The 
law at the time of the June 1981 Board decision included that a 
"veteran" meant a person who served in the active military, naval 
or air service and was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A  
discharge issued under honorable conditions was binding on VA.  
38 C.F.R. § 3.12(a).  

A discharge from service based on one of multiple offenses, 
including, in pertinent part, by reason of a sentence of general 
court-martial, as a deserter, or as a result of a continuous 
period of AWOL of at least 180 days (if discharged under 
conditions other than honorable unless there are compelling 
circumstances to warrant the prolonged unauthorized absence) bars 
an individual's entitlement to VA benefits unless it is found 
that the individual was insane at the time of committing the 
offense causing discharge or release.  38 U.S.C.A. § 5303(a), 
(b); 38 C.F.R. § 3.12(c).  This bar applies to any individual who 
received an honorable or general discharge prior to October 8, 
1977 under one of the following programs: (1) The President's 
directive of January 19, 1977, implementing Presidential 
Proclamation 4313 of September 16, 1974; or (2) the Department of 
Defense's Special Discharge Review Program effective April 5, 
1977; or (3) any discharge review program implemented after April 
5, 1977 that is not applicable to all persons administratively 
discharged or released from active military, naval or air service 
under other than honorable conditions.  38 U.S.C.A. § 5303(e)(2); 
38 C.F.R. § 3.12(h).

The regulations extant at the time of the June 1981 Board 
decision included that a discharge or release due to one of the 
following offenses was considered to have been issued under 
dishonorable conditions: (1) acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) mutiny or 
spying; (3) an offense involving moral turpitude, including, 
generally conviction of a felony; 
(4) willful and persistent misconduct (includes a discharge under 
other than honorable conditions issued because of such 
misconduct); and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of duty.  
38 C.F.R. § 3.12(d).  A discharge because of a minor offense will 
not be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d).

The regulations extant at the time of the June 1981 Board 
decision included that an honorable or general discharge issued 
prior to October 8, 1977, under authority other than that noted 
herein by a discharge review board established under 
10 U.S.C. 1553 sets aside any bar to benefits imposed secondary 
to the previously noted offenses except the one involving 
discharge by reason of a general court-martial.  38 U.S.C.A. § 
5303(e)(1), (2); 38 C.F.R. § 3.12(f).

The basis for the Board's June 1981 finding that the discharge 
was by reason of desertion was based solely on the fact that the 
"service department certified that his discharge was by reason 
of desertion."  Such service separation and post-service 
evidence included a January 31, 1975 document signed by the 
moving party acknowledging recommendation for discharge due to 
AWOL (not desertion), and a 1978 Army confirmation that the 
"discharge was based on 180 days or more consecutive AWOL."  
The June 1981 Board decision obliquely acknowledged that the 
discharge was "a general discharge under honorable conditions," 
but did not provide further reasons and bases as to why the 
evidence of general discharge under honorable conditions at and 
after service separation was of no probative value.  

The June 1981 Board decision also failed to recognize the legal 
distinction between an extended period of "AWOL" and 
"desertion."  The June 1981 Board decision findings of fact 
suggest that it was the length of the AWOL that constituted the 
desertion, when the legal distinction under military law (Uniform 
Code of Military Justice) was that desertion required proof of an 
intent to remain away permanently or to shirk important duty, 
regardless of the length of the absence.  In this case, in 
addition to other evidence of record that indicated the 
unauthorized absence was AWOL rather than desertion, the fact 
that the moving party voluntarily returned and surrendered to 
military control in January 1975 following the period of 
unauthorized absence from the Army reflects some lack of intent 
to remain away permanently.  As indicated, there were several 
documents of record in June 1981 that tended to show that the 
service separation (discharge) was based on AWOL, which is not an 
absolute bar to VA benefits, and that the discharge was not based 
on desertion, which was an absolute bar to VA benefits. 

At the time of the June 1981 Board decision, the evidence was at 
least in conflict regarding the reason for discharge from 
service, with some evidence tending to show AWOL while other 
evidence tended to show desertion.  For example, the 
DD Form 214 shows the character of service as "under honorable 
conditions."  The April 1980 ADRB report reflects a decision to 
refrain from changing the narrative reason for the moving party's 
discharge, characterized as Desertion/AWOL.  NPRC's August 1980 
response indicates that the moving party was separated from 
service by reason of desertion.  The service personnel records, 
which include, in part, an Army Enlisted Records Center document 
dated January 1974, a DA Form 2496 dated January 29, 1975, a 
document from the Army dated January 31, 1975, two other 
documents dated January 31, 1975, signed by the moving party, 
another Army document dated in 1978, signed by a Brigadier 
General, and a September 1978 Records Processing Checklist, also 
are unclear with regard to the narrative reason for the 
discharge, but suggest, as alleged, that the moving party might 
have been discharged based on AWOL.

The January 1974 Army Enlisted Records Center document does not 
include any pertinent information on the matter, instead 
reflecting the moving party's return to military control 
following a period of unauthorized AWOL and the Army's 
nullification of the moving party's status as a deserter.  The 
January 29, 1975 
DA Form 2496 speaks to the character of the discharge, not the 
narrative reason therefor, and reflects the Deputy Staff Judge 
Advocate's recommendation against the issuance of an honorable 
discharge for a man who was AWOL.  (The Commanding General later 
determined that a discharge under honorable conditions was 
warranted and that the moving party would be separated with a 
general discharge.)  The January 31, 1975 Army document confirms 
that the moving party received a general discharge, but does not 
include the narrative reason therefor.  The January 31, 1975 
documents signed by the moving party reflect his acknowledgement 
that he was recommended for discharge by reason of misconduct for 
desertion (AWOL), an alteration involving the cross out and 
initialing of the word "desertion," and an agreement to decline 
from receiving a written explanation of the narrative reason for 
his separation.  The 1978 Army document signed by a Brigadier 
General indicates that discharge was based on 180 days or more of 
consecutive AWOL.  The September 1978 Records Processing 
Checklist confirms that the moving party had been on AWOL for the 
previously noted time and includes a blank column where an 
inquiry is made regarding the narrative reason for the discharge.

According to the DD Form 214 and a Special Orders Extract dated 
January 31, 1975, the last permanent duty station was JCPC at 
Fort Benjamin Harrison and the effective date of the general 
discharge was January 31, 1975.  According to the Army Discharge 
Review Board and the Army Board for Correction of Military 
Records, the general discharge was granted under the clemency 
program, which followed revised standards for review of 
discharges, not under uniform Army regulations; however, in so 
finding, these Boards do not refer to any specific evidence 
showing discharge under the clemency program.

Because the evidence of record in June 1981 conflicted regarding 
the narrative reason for discharge from service, the Board at 
that time had a statutory and regulatory obligation to weigh the 
conflicting evidence, then either explain why the probative 
weight of the evidence was against the finding of eligibility for 
VA compensation benefits or, if reasonable doubt arose on any 
material question -
which included the question of whether the character of the 
service discharge was a bar to VA compensation benefits - such 
reasonable doubt was to be resolved in the claimant's favor.  

A pertinent regulation in June 1981, 38 C.F.R. § 3.102 (1980), 
provided in part that it was the policy of VA to administer the 
law under a broad interpretation, and that "[w]hen, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding . . . any other point, such 
doubt will be resolved in favor of the claimant . . ."  Another 
regulation at 38 C.F.R. § 3.103 (1980) provided in pertinent part 
that it was "the obligation of [VA] to . . . render a decision 
which grants him every benefit that can be supported in law," a 
principle that applied to all VA compensation claims at that 
time. 

As indicated above, the June 1981 Board decision failed to even 
list and discuss favorable evidence that tended to show the 
extended AWOL was not based on desertion.  Because the evidence 
of record in June 1981 was ambiguous and conflicting, the Board 
at that time should have determined whether, after weighing each 
piece of evidence, the weight of the evidence for and against the 
claim raised reasonable doubt - a legal finding that the Board 
failed to make.  

Had the Board in June 1981 listed and discussed the favorable 
evidence that tended to show the extended AWOL was not based on 
desertion, and weighed that evidence against the evidence that 
tended to show the discharge was based on desertion (one of the 
NPRC opinions and ADRB review), such weighing of the evidence 
would have resulted in either a finding that the weight of the 
evidence was against a finding of desertion or that the weight of 
the evidence for and against the claim raised a reasonable doubt 
on the questions of whether the extended AWOL involved desertion 
and whether the discharge was under honorable conditions.  When 
the correct facts and all the evidence that was of record is 
considered, the limited range of findings that the Board could 
have found in June 1981 in exercise of its judgment were that the 
evidence raised a reasonable doubt on the question of whether the 
discharge was based on desertion and whether the discharge was 
under honorable conditions.     

Had the Board in its judgment in June 1981 found the weight of 
the evidence for and against a finding of desertion to be 
relatively equal, that is, sufficient to raise reasonable doubt, 
proper application of the regulatory doctrine, at 38 C.F.R. 
§ 3.102 and 38 C.F.R. § 3.103, of resolving reasonable doubt in 
an appellant's favor, would have mandated that the Board resolve 
such reasonable doubt in the moving party's favor to find that 
the AWOL was not based on desertion.  Because there was 
conflicting evidence at the time of the June 19, 1981 Board 
decision on the question of whether in June 1975 the moving party 
received a general discharge under honorable conditions, the 
Board in its June 1981 decision was required to either explain 
why the favorable evidence (showing AWOL or discharge under 
honorable conditions) outweighed the unfavorable evidence 
(showing desertion).  The June 1981 Board decision does not 
reflect that the all the favorable evidence was considered, 
weighed, and found to be outweighed by the unfavorable evidence 
of record.  

At the time of the June 1981 Board decision, there was 
substantial evidence weighing both for and against the questions 
of whether the discharge was under honorable conditions or was 
based on desertion.  For example, even the 1980 and 1981 
responses from the National Personnel Records Center are 
inconsistent.  For this reason, the Board in its June 1981 
decision was then required to resolve reasonable doubt in the 
moving party's favor to find that the discharge was under 
honorable conditions, and found that the moving party was not 
barred from receiving VA benefits.  

Because the June 1981 Board finding of desertion was based on 
incomplete review of the evidence, which resulted in the Board 
not considering all correct facts, not providing adequate reasons 
and bases for the finding, involved a failure to recognize the 
distinction in military law between AWOL and desertion (with 
intent to remain away permanently), and failed to recognize and 
favorably resolve reasonable doubt in the claimant's favor, the 
June 1981 Board decision finding of desertion was not supported 
by the evidence of record.  Consequently, the June 1981 Board 
decision erred in its legal conclusion that the discharge was 
based on desertion.  

But for the Board factual and legal errors in the June 1981 
decision, the outcome in the June 1981 Board decision would have 
been a grant of the 1978 service connection claim on appeal for 
service connection for a psychiatric disorder and 


hearing loss.  Based on the foregoing findings, the Board 
concludes that the June 19, 1981 Board decision that service 
discharge was a bar to entitlement to VA benefits is clearly and 
unmistakably erroneous, and the June 1981 Board decision is 
reversed.  


ORDER

The June 19, 1981 Board decision that service discharge was a bar 
to entitlement to VA benefits is reversed.


                       
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



